UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6032



JIMMY LOCKLEAR,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden, LSCI Butner,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-802-5-H)


Submitted:   June 22, 2005                 Decided:   July 25, 2005


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmy Locklear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jimmy Locklear, a federal prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000) for failure to exhaust administrative

remedies. We have reviewed the record and have found no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See Locklear v. Stansberry, No. CA-04-802-5-H

(E.D.N.C. Dec. 14, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -